Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 06/03/2020 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 10,701,106 (16/355,146) and 10,237,302 (15/926,470) contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadeh-Koniecpol et al. (US Publication/Patent No. 2014/0199663, hereinafter “Sadeh-Koniecpol”).

Regarding claim 1, Sadeh-Koniecpol does disclose a method comprising: communicating, by one or more processors, to a user a simulated phishing communication that includes a telephone number and a reference identifier (Sadeh-Koniecpol, (para. [0051]), … … giving a mock social engineering call to a user. …; (para. [0077]), where an event interaction signature may include a communication from a website operator or phone number operator indicating that the user has accessed the website or phone number. The event interaction signature may include information that identifies the user or the user's computing device (such as by phone number or device ID), time data, duration data, and optionally information about the user's interaction with the event (such as any photos or text that the user provided to the system monitored by the sensor during the event); determining, by the one or more processors, that the user is to be trained responsive to receiving data indicating that the user called the telephone number and referenced the reference identifier of the simulated phishing communication (Sadeh-Koniecpol, (para. [0062, 0065]), where the system may sense whether or not the user took an unsafe action by monitoring for a communication from the website operator, the phone number operator, or the user device itself indicating that the user accessed the website, called the phone number, or downloaded and executed the attachment); and initiating, by the one or more processors responsive to Sadeh-Koniecpol), (para. [0081, 0086]), a system administrator could select all those users who failed recent assessments via one or more mock phishing attacks and who also regularly read email using their smart phones, to be exposed to a cyber security training intervention intended to teach them how to better protect themselves from phishing attacks).  

Regarding claim 2, Sadeh-Koniecpol does disclose the method of claim 1, further comprising selecting, by the one or more processors, the telephone number for the user based at least on geographic information associated with the user (Sadeh-Koniecpol), (para. [0097]), location data, such as global positioning system (GPS) data).  

Regarding claim 3, Sadeh-Koniecpol does disclose the method of claim 1, wherein the reference identifier is valid for the user for a time period (Sadeh-Koniecpol), (para. [0039]), the data may include relevant statistics relating to the user's activity over a period of time as received from the sensors).  

Regarding claim 4, Sadeh-Koniecpol does disclose the method of claim 1, wherein a combination of the telephone number and the reference identifier is unique to the user among a plurality of users (Sadeh-Koniecpol, (para. [0077]), where an event interaction signature may include a communication from a website operator or phone number operator indicating that the user has accessed the website or phone number. The event interaction signature may include information that identifies the user or the user's computing device (such as by phone number or device ID), time data, duration data, and optionally information about the user's interaction with the event (such as any photos or text that the user provided to the system monitored by the sensor during the event).  

Regarding claim 5, Sadeh-Koniecpol does disclose the method of claim 1, further comprising receiving, by the one or more processors, data indicating that the user called the telephone number and referenced the reference identifier of the simulated phishing communication telephone number and provided the reference identifier corresponding to the one or more users (Sadeh-Koniecpol, (para. [0062, 0065]), where the system may sense whether or not the user took an unsafe action by monitoring for a communication from the website operator, the phone number operator, or the user device itself indicating that the user accessed the website, called the phone number, or downloaded and executed the attachment).  

Regarding claim 6, Sadeh-Koniecpol does disclose the method of claim 1, further comprising identifying, by the one or more processors, the user from the telephone number and reference identifier of the data (Sadeh-Koniecpol, (para. [0077]), where an event interaction signature may include a communication from a website operator or phone number operator indicating that the user has accessed the website or phone number. The event interaction signature may include information that identifies the user or the user's computing device (such as by phone number or device ID), time data, duration data, and optionally information about the user's interaction with the event (such as any photos or text that the user provided to the system monitored by the sensor during the event) where identifying an user with an event signature).  

Regarding claim 7, Sadeh-Koniecpol does disclose the method of claim 1, further comprising providing, by the one or more processors, the training comprising phone-based remedial training (Sadeh-Koniecpol, (para. [0084]), once relevant training interventions have been identified by the policy manager for one or more users, those interventions may be delivered or pushed to the user at 180. ….).  

Regarding claim 8, Sadeh-Koniecpol does disclose the method of claim 7, further comprising providing the phone-based remedial training when the user calls the telephone number (Sadeh-Koniecpol, (para. [0062, 0065]), where the system may sense whether or not the user took an unsafe action by monitoring for a communication from the website operator, the phone number operator, or the user device itself indicating that the user accessed the website, called the phone number, or….; (para. [0084]), where once relevant training interventions have been identified by the policy manager for one or more users, those interventions may be delivered or pushed to the user at 180).  

Regarding claim 9, Sadeh-Koniecpol does disclose the method of claim 1, further comprising providing, by the one or more processors, the training by communicating a message to a device of the user with a link to training materials (Sadeh-Koniecpol, (para. [0042]), the system may then generate one or more instructions, commands or other outputs that cause selected training interventions 23 to be pushed or provided to the user 24, such as by sending a signal that includes the training intervention or causing a display to display details about the selected training intervention so that a human can implement it; (para. [0062]), where if the message is an SMS phishing message, the message lure the user into taking an action by including a phone number for the user to call, or it may contain a hyperlink to or address for a website).  

Regarding claim 10, Sadeh-Koniecpol does disclose the method of claim 1, further comprising providing, by the one or more processors, the training by causing a pop up on a user interface of a device of a client with a link to training materials (Sadeh-Koniecpol, (para. [0042]), the system may then generate one or more instructions, commands or other outputs that cause selected training interventions 23 to be pushed or provided to the user 24, such as by sending a signal that includes the training intervention or causing a display to display details about the selected training intervention so that a human can implement it; (para. [0065]), where if the training intervention involved a fake SMS message, the system may include in the historical user training data an indicator of whether or not the user acted upon the message, such as by calling a phone number with which the system is associated, or by visiting a website to which the message includes a hyperlink).

Regarding claim 11, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.